Citation Nr: 0022469	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-35 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $26,446.83, to include whether 
the appellant is entitled to a retroactive release of 
liability under 38 U.S.C.A. § 3713(b) (West 1991 & Supp. 
2000).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty from January 1957 to 
January 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

As a result of the Board's remand of August 1998, the issue 
of a retroactive release of liability under 38 U.S.C.A. 
§ 3713(b) was added to this appeal as an intertwined claim.  
See Supplemental Statement of the Case under cover letter 
dated July 17, 1999.  However, only the retroactive release 
of liability issue was added to this waiver claim.  The 
appellant was notified by letter dated in August 1998 that 
the charged loan guaranty indebtedness was valid based on 
proper creation and calculation.  He was informed of his 
right to dispute the validity of the debt on these grounds, 
however, no appeal (either a notice of disagreement to 
initiate a new appeal or a substantive appeal to add it to 
the present appeal) has been filed to date which disputes the 
debt on grounds other than the waiver/retroactive release of 
liability issues.


REMAND

In order to accord due process, and avoid any prejudice to 
the appellant, the Board must remand this case to the RO.

The record on appeal reflects that the appellant failed to 
report for a Travel Board hearing scheduled on July 20, 2000.  
There is no evidence of record, as advanced by the appellant 
or his representative, explaining the circumstances 
surrounding his failure to report for this hearing.  However, 
he was not afforded proper notice of the Travel Board 
hearing.  Documents in the file indicate that the appellant's 
mailing address changed sometime between November 1999 (when 
the Board last remanded this case) and April 2000, as shown 
by the return-address stamp on a letter from his wife 
received by the RO on April 10, 2000.  Hence, as of that 
date, the RO was on record notice of a change in address, 
notwithstanding the appellant's apparent failure to apprise 
VA of his new address.  Notwithstanding this information, the 
record reflects that a development letter sent to the 
appellant on April 14, 2000 (to obtain updated financial 
information for purposes of his pension benefits), as well as 
the notice letter advising him of the scheduled July 2000 
Travel Board, which was mailed on June 28, 2000, were mailed 
to his old address.  Both of these letters were returned to 
the RO by the Postal Service as undeliverable (attempted, 
address not known).  Thus, it is doubtful he ever received 
the June 28, 2000, notice letter advising him to report for 
the Travel Board hearing scheduled on July 20, 2000.  In view 
of these facts, the appellant should be afforded another 
opportunity to appear at a Travel Board hearing in connection 
with this appeal.  Prior to scheduling this hearing, the RO 
should ascertain his current address for receipt of mail.

Accordingly, this case is REMANDED to the RO for the 
following action:

After determining his address, re-
schedule the appellant for a Travel Board 
hearing to be held at the RO.  The 
appellant and his representative should 
be provided adequate notice of the date, 
time, and place of said hearing.  A 
transcript of the hearing, if held, 
should be made part of the record.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

